Citation Nr: 0706602	
Decision Date: 03/07/07    Archive Date: 03/13/07

DOCKET NO.  05-18 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for left knee 
disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from February 1973 to 
February 1977.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2003 rating decision by a Regional 
Office (RO) of the United States Department of Veterans 
Affairs (VA).  In that decision, the RO denied the veteran's 
request to reopen a claim for service connection for a left 
knee disability.


FINDINGS OF FACT

1.  By rating decision in January 1989, the RO denied the 
veteran's claim for service connection for a left knee 
disability.  A notice of disagreement was not received to 
initiate an appeal from that determination.

2.  Evidence received since the January 1989 rating decision 
does not raise a reasonable possibility of substantiating the 
veteran's claim of service connection for a left knee 
disability.


CONCLUSIONS OF LAW

1.  The January 1989 rating decision denying service 
connection for a left knee disability is final.  38 U.S.C.A. 
§ 7105 (West 2002).

2.  Evidence received since the January 1989 rating decision 
is new, but not material, to a claim for service connection 
for a left knee disability.  38 U.S.C.A. § 5108, 7104 (West 
2002); 38 C.F.R. § 3.156 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations address VA's duties to notify and 
claimants in the development of evidence relevant to their 
claims for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

The United States Court of Appeals for Veterans Claims 
(Court) has held that a claimant is entitled to VCAA notice 
prior to initial adjudication of the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  The Court explained 
in Pelegrini, however, that failure of an agency of original 
jurisdiction (AOJ) (in this case, the RO) to give a claimant 
the notices required under the VCAA prior to an initial 
unfavorable adjudication of the claim does not require the 
remedy of voiding the AOJ action.  The Court stated that it 
is sufficient remedy for the Board to remand the case to the 
AOJ to provide the required notice, and for VA to follow 
proper processes in subsequent actions.  Id.  The Court has 
also indicated that the lack of full notice prior to the 
initial decision may be corrected, and any error as to when 
notice was provided may be harmless, if the veteran is 
provided a meaningful opportunity to participate in the 
processing of his claim.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).

During the pendency of this appeal, in March 2006, the Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, 19 Vet. App. at 486.  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.

In this case, the RO issued the veteran VCAA notices in April 
2002, June 2003, January 2005, and March 2006.  Those notices 
informed the veteran of the type of information and evidence 
that was needed to reopen a previously denied claim, 
substantiate a claim for service connection, establish a 
disability rating, and establish an effective date for a 
granted benefit.  Under 38 C.F.R. § 3.159, certain assistance 
is not required unless new and material evidence is received.  
To the extent that there may be a duty to assist the veteran 
in this case, the Board believes VA has conducted all 
appropriate development of relevant evidence, and has secured 
all available pertinent evidence.  The veteran has had a 
meaningful opportunity to participate in the processing of 
his claim.  The Board finds that VA has adequately fulfilled 
its duties under the VCAA.  To the extent that VA has failed 
to fulfill any duty to notify and assist the veteran, the 
Board finds such error to be harmless error that would not 
reasonably affect the outcome of the veteran's claim.

Request to Reopen Claim

In a January 1989 rating decision, the RO denied the 
veteran's claim for service connection for a left knee 
disability.  A rating decision becomes final when a claimant 
does not file a notice of disagreement (NOD) within one year 
after a decision is issued.  38 U.S.C.A. § 7105.  The veteran 
did not file an NOD with the January 1989 rating decision, 
and that decision became final.

A final decision on a claim that has been denied shall be 
reopened if new and material evidence with respect to that 
claim is presented or secured.  38 U.S.C.A. §§ 5108, 7104(b).  
The Court has ruled that, if the Board determines that new 
and material evidence has been submitted, the case must be 
reopened and evaluated in light of all of the evidence, both 
new and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  The veteran subsequently requested that his claim be 
reopened.  The RO denied that request in September 2003, and 
the present appeal ensued. 

The regulation defining new and material evidence, 38 C.F.R. 
§ 3.156, was revised in 2001.  The revised regulation applies 
to any claim to reopen a finally decided claim received on or 
after August 29, 2001.  See 66 Fed. Reg. 45,620 et seq. 
(2001).  The RO received the veteran's claim to reopen the 
claim for service connection for a left leg disability in 
March 2002.  The revised regulation applies to that claim to 
reopen the previous claim.

Under the revised version of 38 C.F.R. § 3.156, new evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

In order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the last time that the claim was finally disallowed on 
any basis (not only since the last time that the was 
disallowed on the merits).  Evans v. Brown, 9 Vet. App. 273 
(1996).  The only final disallowance of the veteran's claim 
for service connection for a left knee disability cerebral 
aneurysm was the January 1989 rating decision.  The Board 
will consider whether new and material evidence has been 
submitted since that decision.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2006).  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

The evidence that was associated with the veteran's claims 
file in January 1989 included the veteran's claim and his 
service medical records.  The claims file did not contain any 
records from the years immediately following the veteran's 
service that addressed the condition of his left knee.

The service medical records show that the veteran sustained 
an abrasion on his left knee in January 1974, when he slipped 
and fell while running.  He was seen for pain and swelling in 
his left knee in March 1974.  The knee was red, very swollen, 
and very tender to the touch.  X-rays showed no osseous 
abnormality.  The treating physician's impression was 
prepatella bursitis.  The physician placed the veteran on 
bedrest.  The knee symptoms resolved, and the veteran was 
discharged to duty nine days after the he first reported the 
symptoms.

In September 1975, the veteran reported pain behind his left 
knee after twisting the left knee while playing football.  
The examiner's impression was gastrocnemius muscle strain.  
In April 1976, the veteran fell from the top rack and landed 
on both knees.  He reported pain in both knees.  On 
examination, both knees had full ranges of motion.  X-rays 
were within normal limits, with no evidence of fracture.  The 
examiner's impression was bruising of the knees.  In May 
1976, the veteran reported ongoing pain in his left knee.  In 
August 1976, the veteran again reported ongoing pain with 
motion of the left knee.  The examiner found no swelling, 
erythema, or warmth, and no evidence of instability.

On the report of the veteran's February 1977 service 
separation examination, the examiner checked "normal" for 
the condition of the veteran's lower extremities.  The 
examination report contain notations of a two inch scar on 
the left upper leg, and a four inch scar on the left lower 
leg.

The evidence that has been added to the veteran's claims file 
since January 1989 includes VA medical records and statements 
from the veteran.  In November 2006, the veteran had a video 
conference hearing before the undersigned Veterans Law Judge.  
The medical records added to the claims file are dated from 
2001 forward.

In his March 2002 claim, the veteran indicated that he had 
problems with his left leg that had begun during service and 
continued through the present.  On VA medical examination in 
June 2002, the veteran stated that he was claiming service 
connection for a problem with the left hip, and not the left 
knee.  The examination focused on the condition of the left 
hip.  In April 2003, the veteran wrote that he was seeking 
service connection for a disability of the left knee.

Records of VA outpatient treatment of the veteran reflect 
that in June 2003 he reported pain and swelling in his left 
knee over the preceding two weeks.  He stated that he had 
experienced problems with pain in his left knee since 
service.  The treating practitioner noted slight effusion and 
some tenderness in the left knee.  The knee appeared normal 
on x-rays.

The veteran had a VA examination in July 2003.  The examiner 
reported having reviewed the veteran's claims file.  The 
veteran reported that since service he had experienced 
intermittent episodes of pain in his left knee, particularly 
with walking and cornering.  He reported that he had used 
nonprescription pain medication, and had not sought treatment 
for left knee symptoms until 2002.  On examination, the 
veteran wore a brace on his left knee, and had an antalgic 
left gait.  The examiner noted edema and tenderness of the 
left knee.  X-rays showed no significant abnormality.  An MRI 
of the left knee taken in August 2003 showed an 
intrasubstance lateral meniscal tear, popliteus tendonitis, 
small joint effusion, and a small Baker's cyst.  In August 
2003, the examiner expressed the opinion that the evidence 
did not support a causal relationship between minor injuries 
of the veteran's left knee during service and current 
disorders of that knee.

VA outpatient treatment notes from September 2003 indicate 
that an MRI had show a torn lateral meniscus in the left 
knee.  The veteran underwent diagnostic arthroscopic surgery 
on the left knee in February 2004.  The surgery included 
partial medial and lateral meniscectomy.  On follow-up later 
in 2004, the veteran continued to report left knee pain.

In his November 2006 hearing, the veteran related sustaining 
injuries of the left knee on multiple occasions during 
service, and experiencing left knee pain from service through 
the present.

In the January 1989 rating decision, the RO denied service 
connection for a left knee disability, concluding that 
injuries of the veteran's left knee during service had 
resolved by the time of his discharge from service.  The 
evidence received since January 1989 includes recent evidence 
of left knee disability.  There is no contemporaneous 
evidence, however, of left knee problems during the years 
immediately following separation from service.  In the old 
and new evidence, there is no documentation of left knee 
symptoms later than 1976 or earlier than 2003.  Thus, the new 
evidence does not help to show continuity of any left knee 
problem from service through the present.  The practitioner 
who examined the veteran in 2003 opined that the evidence did 
not support a link between left knee injuries in service and 
recent left knee disorders.  The examiner was of the opinion 
that the left knee symptoms during service were acute in 
nature and had resolved by the time of the separation 
examination which showed a normal knee.  The examiner 
indicated that he was unable to find documentary, historical 
or objective physical or radiographic evidence to suggest a 
causal connection between the veteran's current left knee 
disorder and the left knee problems during service.  

In sum, the new evidence does not raise a reasonable 
possibility of supporting the claim.  Thus, the new evidence 
is not material under the standard of the revised 38 C.F.R. 
§ 3.156.  The Court has indicated that evidence that is 
unfavorable to a claimant's case, and which supports the 
previous denial, cannot trigger a reopening of the claim.  
See Villalobos v. Principi, 3 Vet. App. 450, 452 (1992).  
Because VA has not received since January 1989 evidence that 
is both new and material to the claim, the request to reopen 
the claim is denied.




ORDER

The veteran's claim of entitlement to service connection for 
left knee disability is not reopened.  The appeal is denied.




____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


